F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              JAN 30 2002
                                      TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                 Clerk

 UNITED STATES OF AMERICA,

                Plaintiff-Appellee,                        No. 00-5092
           v.                                            N.D. Oklahoma
 MICHAEL SCOTT MORGAN,                               (D.C. No. 99-CR-146-H)

                Defendants-Appellant.


                                ORDER AND JUDGMENT         *




Before HENRY , BALDOCK and LUCERO , Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the

determination of this appeal.    See Fed. R. App. P. 34(a)(2)(c). The case is

therefore ordered submitted without oral argument.

       Michael Scott Morgan was convicted of three counts of unlawful

possession of a firearm after former conviction of a felony, 18 U.S.C. § 922(g)(1),

two counts of giving false statements to a licensed firearms dealer, 18 U.S.C. §


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
922(a)(6), and three counts of possession of a firearm while subject to the terms

of a judicial protective order, 18 U.S.C. § 922(g)(8). He was sentenced to 42

months’ imprisonment, three years of supervised release, a fine of $1,000, and a

monetary assessment of $100 per count. We exercise our jurisdiction under 28

U.S.C. § 1291 and affirm.

      At trial and on the initial stages of appeal, Mr. Morgan was represented by

counsel. During his appeal, however, Mr. Morgan fired his attorney and

proceeded pro se. Upon receipt of Mr. Morgan’s appellate brief, we determined

Mr. Morgan should have counsel and appointed one to represent him. After

counsel made several attempts to contact Mr. Morgan, Mr. Morgan finally

responded on April 23, 2001 and identified four additional issues that are before

us. Mr. Morgan did not file a separate pro se brief.

      Counsel for defendant has filed a brief pursuant to       Anders v. California ,

386 U.S. 738 (1967), indicating his belief that the record contains no meritorious

issues for appeal. Defense counsel has also filed a motion requesting leave to

withdraw as counsel, stating his belief that the issues raised on appeal are

frivolous. As required, a copy of counsel’s         Anders brief and motion to withdraw

were provided to defendant,   see id. at 744.

      In his Anders brief, counsel related that defendant wished to raise several

issues. The first two issues were raised in Mr. Morgan’s initial pro se appellate


                                              -2-
brief: (1) whether he must abide by laws that are allegedly repugnant and

unconstitutional; and (2) whether as a descendant of participants in the American

Revolution that Mr. Morgan, as a “peacemaker,” must suffer at the hands of those

who have impugned his character. Aplt’s     Anders Br. at 15 (quoting pro se

opening br. at 3). The next five issues were raised at the suggestion of Mr.

Morgan after conferring with appointed counsel; they include: (3) ineffective

assistance of counsel; (4) unfair enhancement of sentence; (5) malicious and

selective prosecution; (6) Mr. Morgan lacked the mental capacity to understand

the charges against him; and (7) his prosecution was pursuant to an illegal Bill of

Attainder. Finally, counsel raised an insufficiency of the evidence claim, culling

together various strands of Mr. Morgan’s pro se filings. The record indicates that

none of the above issues was raised before the district court.

      Pursuant to our duty under   Anders , 386 U.S. at 744, we have conducted an

independent review of Mr. Morgan’s conviction and sentence and we agree with

counsel’s conscientious review of the record and conclusion that the appeal is

frivolous.

      As to Mr Morgan’s ineffective assistance of counsel claim, for which he

provides no legal argument or record cites, we note that this “claim[] should be

brought in collateral proceedings, not on direct appeal. Such claims brought on

direct appeal are presumptively dismissible, and virtually all will be dismissed.”


                                          -3-
United States v. Galloway , 56 F.3d 1239, 1240 (10th Cir. 1995) (en banc) (citing

Beaulieu v. United States , 930 F.2d 805, 808 (10th Cir. 1991)). Our review of the

record confirms that this is not one of those “rare instances” permitting

consideration of ineffective assistance claims on direct appeal.    Id. Therefore, we

dismiss Mr. Morgan’s ineffective assistance claims, while noting that this does

not bar its assertion in a petition pursuant to 28 U.S.C. § 2255.   See id. at

1241-42.

       After a thorough review of the record, this court also agrees that Mr.

Morgan’s sufficiency-of-the-evidence claim is frivolous. In evaluating

challenges to the sufficiency of evidence, this court applies the following

standard: “[E]vidence both direct and circumstantial, together with reasonable

inferences to be drawn therefrom, is sufficient if, when taken in the light most

favorable to the government, a reasonable jury could find the defendant guilty

beyond a reasonable doubt.”      United States v. Garcia- Emanuel   , 14 F.3d 1469,

1472 (10th Cir. 1994) (quotations omitted). We will overturn a jury's finding only

if no reasonable juror could have reached the disputed verdict.     United States v.

Carter , 130 F.3d 1432, 1440 (10th Cir. 1997). This purposefully high hurdle,

faced by a party challenging a jury verdict, “reflects a deep respect for the

fact-finding function of the jury.”    United States v. Evans , 42 F.3d 586, 589 (10th

Cir. 1994) (quotation omitted).


                                             -4-
      There is evidence that Mr. Morgan–a convicted felon, according to an ATF

determination–in fact purchased a rifle, a pistol, and ammunition for both, and

that he intended to purchase a third firearm. After this purchase, a police officer

stopped Mr. Morgan, who had a loaded shotgun in his possession in his truck,

along with other devices. The testimony at trial showed that Mr. Morgan had

been served with protective orders by officers who witnessed the same. Mr.

Morgan also testified about his prior felony conviction and that he indeed pleaded

guilty and possessed firearms. Without restating all of the evidence adduced at

trial, we simply note that the evidence, and the reasonable inferences drawn

therefrom, is more than sufficient to support Mr. Morgan’s conviction.

      As to the remaining challenges, we have reviewed the entire record, all of

the briefs filed, and agree they are frivolous challenges. Therefore, we AFFIRM

Mr. Morgan’s conviction and GRANT counsel’s request to withdraw.

                                               Entered for the Court,



                                               Robert H. Henry
                                               Circuit Judge




                                         -5-